DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by an article entitled “Towards continuous glucose monitoring: in vivo evaluation of a miniaturized glucose sensor implanted for several days in rat subcutaneous tissue” by Moatti-Sirat et al. (“Moatti-Sirat”) (both references found in IDS(s) of parent App. Ser. No. 13/031,063) (cited in IDS(s) of parent App. Ser. No. 13/031,063).
As to claim 15, Moatti-Sirat discloses an analyte sensor comprising: 
a transcutaneous analyte sensor body comprising an electrode configured to continuously measure a glucose level in a host for a plurality of days (see p. 224 – implanted in subcutaneous tissue of rats for up to ten days); 
a membrane disposed over the electrode, the membrane comprising: 
	a first layer configured to limit transport of glucose to the electrode (see p. 224 – polyurethane membrane); and 
	a second layer comprising an enzyme to catalyze a reaction of glucose and oxygen as a co-reactant (p. 224 – glucose oxidase immobilized on cellulose acetate, reticulated with glutaraldehyde); and 
a sensor electronics unit operably connected to the electrode and configured to measure a current produced by the electrode during the plurality of days, wherein the system is configured to measure a signal indicative of a glucose concentration with substantial linearity at glucose concentrations of up to about 400 mg/dL (see p. 225 – amperometric unit; see also Fig 6 – Examiner notes that 25 mmol/L is approximately 450 mg/dL).  
As to claim 16, Moatti-Sirat wherein the electrode comprises a surface area from about 0.000084 cm^2 to about 0.016 cm^2 (the sensor of Moatti-Sirat is approximately 0.0157 cm2).  


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over an article entitled “A potentially implantable enzyme electrode for amperometric measurement of glucose” by Kerner et al. (“Kerner”) in view of Moatti-Sirat.
As to claim 1, Kerner discloses an analyte sensor system comprising: 
a transcutaneous analyte sensor body (see p. 9 – “Animal experiments) comprising an electrode (platinum wire) configured to continuously measure a glucose level in a host (see p. 9 – Animal Experiments); 
a membrane disposed over the electrode, the membrane comprising: 
a first layer configured to limit transport of glucose to the electrode (see Fig 1 -- polyurethane); and 
a second layer comprising an enzyme to catalyze a reaction of glucose and oxygen as a co-reactant (see Fig 1 -- GOD/cellulose acetate/glutaraldehyde); and 
a sensor electronics unit (see p. 9 – potentiostat electronics) operably connected to the electrode and configured to measure a current produced by the electrode during the plurality of days, with substantial linearity at glucose concentrations of up to about 400 mg/dL at an oxygen concentration of 0.6 mg/L (Examiner notes that the potentiostat is inherently capable of operating over a plurality of days).  
Kerner only discloses in vitro experiments lasting several days and thus does not disclose a transcutaneous analyte sensor to continually measure a glucose level in a host for a plurality of days, wherein the system is configured to measure a signal indicative of a glucose concentration. 
However, in a very similar electrode having the same glucose oxidase immobilization structure (cellulose acetate/glutaraldehyde) and membrane produced by dip coating with polyurethane, Moatti-Sirat discloses a sensor capable of transcutaneously measuring glucose in the body of the host (see, e.g., pp. 228-229 and Figs. 6, 8).
It would have been obvious to one of ordinary skill in the art to combine the sensor technologies of Kerner with the structure allowing multiday glucose monitoring as shown by Moatti-Sirat as such a combination would be no more than the application of a known technique to a known device ready for improvement to yield the predictable result of allowing the subject to use the sensor for many days without the need for another.
As to claim 2, Kerner further discloses wherein the sensor electronics unit is configured to directly measure the current produced by the electrode (see “Summary” -- the sensor is amperometric).
As to claim 12, Moatti-Sirat further discloses the electrode being configured to continuously measure a glucose level at a plurality of intervals during the plurality of days (see Figs 6, 8).  
Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moatti-Sirat in view of US 2004/0045879 A1 to Shults.
As to claim 18, Moatti-Sirat discloses a transcutaneous analyte sensor body comprising an electrode configured to continuously measure a glucose level in a host for a plurality of days as discussed above in the treatment of claim 15. The difference between Moatti-Sirat and the invention of claim 18 is the first layer configured to limit transport of glucose to the electrode, the first layer including a copolymer comprising polyurethane and silicone.
Such copolymers were well-known to those having ordinary skill in the art as shown by Shults (see, for example, [0070]). Shults explains that such block polymers of polyurethane and silicone present advantageous qualities in that they are able to have heterogenous structural domains while still being a “homogenous” film membrane. These types of membranes are able to selectively separate components of a solution in a way that allows the artisan to have more freedom in selecting the type of membrane for different application types using a variety of different polymers that include both silicones and polyurethanes. Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to combine the electrode of Moatti-Sirat with the co-polymers of Shults in order to achieve the predictable result of modulating the transport of species to the active area of the working electrode.
As to claim 19, Moatti-Sirat further discloses wherein the electrode comprises a surface area from about 0.000084 cm^2 to about 0.016 cm^2 (the sensor of Moatti-Sirat is approximately 0.0157 cm2).    
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerner in view of Moatti-Sirat and further in view of US 6,368,274 B1 to Van Antwerp et al. ("Van Antwerp”) (cited in Applicants’ IDS).
	As to claim 3, Kerner does not explicitly disclose a biointerface membrane configured to support tissue ingrowth. However, Van Antwerp teaches that a layer of textured Teflon or Dacron should be included in a similar sensor to promote tissue ingrowth and vascularization (C4:L1-6). It would have been obvious to one of ordinary skill in the art to combine the sensor of Kerner with the ingrowth layer disclosed by Van Antwerp to provide the predictable result of increased vascularization in tissue in close proximity to the sensor.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner in view of Moatti-Sirat and further in view of US 2004/0173472 A1 to Jung et al. (cited in Applicants’ IDS).  
Kerner lacks an analog-to-digital converter.  However, Jung teaches sensor electronics including an analog-to-digital converter configured to translate the current flow measurement to a digital signal (see entire document, especially paragraph 34 of Jung).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the converter or sensor electronics or combine the converter sensor electronics of Jung as or with that of Kerner, as it would merely be the substitution of one known arrangement for processing a signal (digital) for another (analog). 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner in view of Moatti-Sirat and further in view of US 6,284,478 B1 to Heller et al.  (“Heller”) (cited in Applicants’ IDS).  
	As to claim 5, Kerner does not disclose wherein the electrode comprises an exposed electroactive working electrode surface with a surface area of from about 0.00002 in2 to about 0.0079 in2 (the sensor of Kerner is 0.0101 in2). However, Heller discloses a very similar sensor having the claimed dimensions (see Fig 1 and C2:L66-C3:L22). It would have been obvious to one of ordinary skill in the art to combine the sensor disclosed by Kerner with the dimensions of Heller to provide the predictable result of making the device less intrusive for the patient.
	Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner in view of Moatti-Sirat and further in view of US 6,001,067 A to Shults et al. (cited in Applicants’ IDS).  
As to claims 6-7, Kerner does not explicitly disclose wherein the membrane comprises a resistance domain configured to have a permeability ratio of at least about 200:1 of glucose to an interferent.  However, Shults teaches a domain having a permeability ratio of at least about 200:1 of glucose to an interferent (see C14:L18-30 – an impermeable membrane to high molecular weight molecules inherently prevents more than 0.5% of those molecules). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the sensor of Kerner with the resistance domain of Shults to provide the predictable result of reducing spurious readings.
Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner in view of Moatti-Sirat and further in view of WO 2004/105641 A2 to Brauker et al. ("Brauker") (cited in Applicants’ IDS).
As to claims 8-10, Kerner does not disclose a sensitivity of from about 1 pA/mg/dL to about 5 pA/mg/dL to about 25 pA/mg/dL or from about 3.5 to about 7.5 pA/mg/dL. However, Brauker discloses such sensitivity values (see [0366]). It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Brauker in the device of Kerner to achieve the predictable result of better sensor sensitivity, since such sensitivity allows the device to operate with lower local concentrations of glucose in the immobilized enzyme layer. 
Claims 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kerner in view of Moatti-Sirat and further in view of US 2003/0217966 A1 to Tapsak et al. (“Tapsak”) (cited in Applicants’ IDS).
As to claim 11, although Kerner discloses the membrane being formed from polyurethane (see treatment of claim 1, above), Kerner fails to disclose wherein the first layer is formed from a polyurethane membrane comprising both hydrophilic and hydrophobic regions.
However, Tapsak teaches forming the membrane from both hydrophilic and hydrophobic regions (see [0045]-[0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tapsak with the sensor of Kerner in order to achieve the predictable result of optimizing the ratio of permeability of glucose and oxygen by using the hydrophilic and hydrophobic regions of Tapsak.
	As to claim 13, neither Kerner nor Moatti-Sirat discloses the first layer comprising polyurethaneurea. However, Tapsak indicates that such polyurethane membranes may be advantageously modified using polyurethaneurea in order to achieve the predictable result of improved oxygen-to-glucose permeability (see, e.g., [0067]-[0070]). It would have been obvious to one of ordinary skill in the art to modify the membrane of Kerner and Moatti-Sirat using the techniques of Tapsak to arrive at the claimed polyurethaneurea given that Kerner had already identified polyurethane as a good membrane candidate with Tapsak stating that polyurethaneureas offered even further improved membrane properties over polyurethane.
	Claims 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moatti-Sirat in view of US 2003/0217966 A1 to Tapsak et al. (“Tapsak”) (cited in Applicants’ IDS).
	As to claim 17, Moatti-Sirat fails to disclose the first layer comprising polyurethaneurea. However, Tapsak indicates that such polyurethane membranes may be advantageously modified using polyurethaneurea in order to achieve the predictable result of improved oxygen-to-glucose permeability (see, e.g., [0067]-[0070]). It would have been obvious to one of ordinary skill in the art to modify the membrane of  Moatti-Sirat using the techniques of Tapsak to arrive at the claimed polyurethaneurea given that Moatti-Sirat had already identified polyurethane as a good membrane candidate with Tapsak stating that polyurethaneureas offered even further improved membrane properties over polyurethane.
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791